Citation Nr: 1516666	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-03 604A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of VA benefits in the amount of $30,782.00, to include the validity of the creation of the indebtedness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Detroit, Michigan apparently obtained jurisdiction over the case at some point.

The Veteran and his wife testified at a hearing before the undersigned in January 2015.  A hearing transcript is of record.


FINDINGS OF FACT

1.  From January 2009 to July 2012, the Veteran received Social Security Income in the amount of $23,217.40, thereby creating a valid debt for that amount; the Veteran's spouse did not have income from January 2009 to July 2012, and no debt based on her purported income for that period was validly created.

3.  The Veteran's indebtedness did not result from fraud, misrepresentation, or bad faith on his part or the part of his family. 

4.  The recovery of the overpayment would result in undue financial hardship on the Veteran.


CONCLUSIONS OF LAW

1.  A debt of $23,217.40, and no more, was validly created based on the receipt of excessive nonservice-connected pension benefits between January 2009 and July 2012.  38 U.S.C.A. §§ 5107, 1521 (West 2014); 38 C.F.R. §§ 3.262, 3.271 (2014).

2.  The criteria for waiver of recovery of overpayment of VA benefits in the amount of $23,217.40 have been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been in receipt of non-service connected pension benefits since November 1993.  VA's Debt Management Center (DMC) determined that he incurred indebtedness due to overpayment of VA benefits in the amount of $30,782.00, for failure to report Social Security income and failure to report his wife's income between January 2009 and July 2012, at which time his VA pension benefits were stopped.

	I.  Validity of Debt

To the extent that the Veteran has contested the validity of his debt, records received from the Social Security Administration (SSA) show that he began receiving Social Security income in December 2008, with a first payment of $508.  Thereafter he received a monthly benefit of $538 through December 2011; with one exception, when he received 537.40 in October 2011.  He then received $557 per month from January through June 2012.  This created a valid overpayment of VA benefits in the amount of $23,217.40.  This is because Social Security disability payments are income for VA purposes, and VA pension benefits must be reduced by the amount of such income.

The remaining portion of the calculated debt of $30,782.00 appears to be result of VA erroneously imputing income to the Veteran's wife.  Review of the record clearly reveals, however, that the Veteran's wife did not have any income between January 2009 and July 2012.  On VA Forms 21-4138 received in April and June 2012, in response to VA requests, the Veteran reported that his wife did not have any income during a period of two-and-a-half months while they were separated, and clarified that he and his wife did not have any income apart from his VA pension and SSA benefits.  A December 2014 SSA summary of earnings confirms that the Veteran's wife did not have income between 2009 and 2012.

Accordingly, the Board finds that any imputed indebtedness in excess of $23,217.40, is invalid.  

	II.  Waiver of Overpayment

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963.  Any misrepresentation must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b).

The term bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits or services program exhibits bad faith if the conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2).  Lack of good faith is an absence of an honest intention to abstain from undertaking unfair advantage of the holder or the government.  38 C.F.R. § 1.965(b)(2).  

In this instance, there is no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran.  He has credibly reported that he understood, as a result of VA correspondence, that he did not need to report his Social Security income because he believed VA was already aware of his SSA benefits.  Moreover, multiple, annual VA notification letters instructed him that he was not required to complete annual eligibility verification reports (EVR) as individuals or families with only Social Security income are not required to complete an EVR.

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.   38 C.F.R. § 1.965(a). 

Consideration is to be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544 (1994). 

In this case the equities weigh more heavily in favor of waiving the Veteran's indebtedness.  Some fault in creation of the debt lies with the Veteran by his failure to notify VA of Social Security income.  Indeed, a December 2008 letter notified him that an EVR was not required when an individual or family is only in receipt of pension benefits, but that he must notify VA if he began receiving Social Security income.  His fault is mitigated, however, by his credible contention that he believed VA became aware of his SSA benefits, and the fact that subsequent letters, dated beginning in November 2009, notified him that individuals or families with only Social Security income were not required to complete an EVR.  

Collection of the debt would defeat the purpose of an existing benefit.  The Veteran's sole reported source of income, after VA benefits were terminated, has been Social Security income, which is intended to compensate him due to his advanced age and reduced ability to enter the workforce.  Recovery of the debt would prevent him from receiving his full SSA benefits, and his VA pension benefits, if such were reinstated.

The Veteran's wife testified during the Board hearing that they received approximately only $800 per month from Social Security income, but that they had expenses of about $1,500 per month.  Prior to this, EVRs received in June 2012 and October 2012 showed income of only $557 per month, exclusively from Social Security income.  This is consistent with SSA reports of record.  The Veteran and his wife have credibly reported and have provided evidence showing that they have no other income.  He has also reported having to sell personal property, including his car, and to borrow money from friends on a regular basis in order to pay bills.  Moreover, they reported having several outstanding debts, including with utility companies.  Given these circumstances, collection of the debt would result in undue hardship. Cf. 38 C.F.R. § 1.965(a).

Finally, failure to collect the debt would not result in unjust enrichment.  The evidence fails to show that the Veteran gained any specific benefit due to the reported overpayment, which took place over a period of several years.  There is no indication that he used the money to pay for anything other than regular household and living expenses.

Resolving reasonable doubt in the Veteran's favor, the Board finds that collection of the overpayment of $23,217.40 would be against equity and good conscience.


ORDER

A debt in the amount of $23,217.40, but no more, based on the receipt of excessive nonservice-connected pension benefits was validly created.

Entitlement to waiver of recovery of an overpayment of VA benefits in the amount of $23,217.40 is granted.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


